Exhibit SERVICES AND SOFTWARE LICENSE AGREEMENT GMS Capital Corp. (Hereafter referred to as “GMS”) And (Hereafter referred to as “Client”) have agreed as follows: 1. DEFINITIONS 1.1. “ManageThePipe” (hereafter referred to as “MTP”) means a turnkey replenishment solution provided to client and major retailers comprised of a software (the ManageThePipe software or MTPS), a database, a browser interface, the required hardware and services, provided by GMS to the Client; 1.2. “ManageThePipe software” (hereafter referred to as “MTPS”) means the software or computer program comprise of a set of instructions or statements, expressed, fixed, embodied or stored in any manner, including the source and object code, that is used to bring about the specific result as specified in the MTP’s or GMS documentation, containing the data from the Client and the retailer as provided for and formatted by GMS; 1.3. “Retailer” means Client’s trading partner who sells or distributes Client’s items to mass consumers; 1.4. “Dedicated Network Server” (hereafter referred to as “DNS”) means the server which is part of the intranet or network of the Client and linked through the Internet or other network to other computers of GMS and the Client; 2. NON-EXCLUSIVE LICENCE GRANTED 2.1. Upon payment of the fees provided hereafter, GMS hereby grants to Client the right to access and use, pursuant to the provisions of this Agreement, MTPS on the DNS for the purpose of conducting queries and obtaining printed or electronic copies of query results the rights to a backup system which may simultaneously or alternatively run within or without the DNS, the right to use the documentation provided by GMS and the right to copy MTPS for archival or backup purposes. 2.2. All copyrights, trade secrets and other proprietary rights, in MTPS and MTP, together with related documentation, shall remain the property of GMS. 2.3. Except for archival or backup purposes, Client shall not copy or allow his employee, agent or third party to copy MTPS or documentation that is subject to the said proprietary rights. 2.4. Client agrees not to cause or permit the reverse engineering, disassembly or decompilation of MTPS, except to the extent required to obtain interoperability with other independently created software or as specified by law. Client may not give, relicense, rent or lease MTPS or use MTPS for third-party training, commercial time-sharing or service bureau use, whether for any form of consideration or for free. 3. BASIC AND TECHNICAL SUPPORT SERVICES 3.1. Upon payment of the fees and subject to the terms and conditions in Schedule A, GMS shall provide Client with a copy of MTPS, as well as turnkey installation of the software on the DNS. GMS will supply the Client, provided license and technical support fees have been paid, the following: 3.1.1. System upgrades, including on-going improvements in the developments and functionality of MTPS, based on its technical performance only. Features upgrades will be invoiced separately to the Client upon order. 3.1.2. Updates to changes in Retailer data format used by the Client. 3.2. Upon payment of the fees, GMS shall provide Client with supplementary technical support services as provided for in Schedule A and B incorporated herein. 3.3. GMS will provide consulting and training services agreed to by the parties under the terms of this Agreement. All consulting services shall be billed on a time and materials basis unless the parties expressly agree otherwise in writing. 3.4. For any on-site services requested by Client, Client shall reimburse GMS for actual, reasonable travel and out-of-pocket expenses approved in advance by Client. 4. ACCESS 4.1. The license of MTPS will grant access to users based on the number of user access licenses purchased. Each user shall have its own personal identification number and password to access MTPS. 4.2. Client shall provide, at his own expense, GMS with unrestricted and unlimited access to the installed MTPS on the DNS in order to allow GMS to perform the services. In the case of direct physical access, such access shall be within reason during normal business hours and with 24 hours advanced notice outside of normal business hours. GMS
